Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 5/13/2022. The changes and remarks disclosed therein have been considered. Claim 27 has been cancelled by the amendment. Claims 1, 8-10, 12-14, 19-20 and 26 have been amended. New Claim 28 has been added. Therefore, claims 1, 5, 6, 8-16, 19, 20, and 22-26, 28 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-12, 19-20, 22-23, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY), in view of FUKUZUMI PG PUB 20180374864 (hereinafter FUKUZUMI).

Regarding independent claim 1, CHOWDHURY teaches a memory device (figure 15A of CHOWDHURY, or figure 15 of Fukuzumi), comprising: 
a first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128], “…a logic die 700…”) comprising a device layer having a plurality of transistors (710 in figure 15A of CHOWDHURY, [0128], “…various semiconductor devices 710…”), a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130], “…logic die 700 can include a logic-die substrate 708, which can be a semiconductor substrate. The logic-die substrate 708 can include a substrate semiconductor layer 709. The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer…”) above the device layer (710 in figure 15A of CHOWDHURY) along a thickness direction (Z direction in figure 15A of CHOWDHURY) of the memory device, a pad-out interconnect layer (716 and portion of 712/711 in 714 layer in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A, [0130] of CHOWDHURY) along the thickness direction and comprising contact pads (716/711/712 in figure 15A of CHOWDHURY) layer where 788 resides in figure 15A of CHOWDHURY, [0134] of CHOWDHURY, “…logic-side bonding pads 788 of the logic die 700…”) comprising a plurality of first bonding contacts, and a first interconnect layer (layer providing electrical connection between 788 and 710 in figure 15A of CHOWDHURY, or providing connection between transistors in 710 in figure 15A of CHOWDHURY)) between the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134] of CHOWDHURY, “…logic-side bonding pads 788 of the logic die 700…”) and the device layer (710 in figure 15A of CHOWDHURY), wherein: 
a second semiconductor structure (900 in figure 15A of CHOWDHURY, or 100 in figure 15 of Fukuzumi) comprising the array of NAND memory cells (100 in figure 2A of CHOWDHURY, [0053], “…memory array region 100…”, cells located in 100 region, [0046], “…three-dimensional NAND string memory…”), a substrate (9 in figure 15A of CHOWDHURY, [0059] of CHOWDHURY, “…substrate semiconductor layer 9 and the semiconductor material layer 10 collectively constitutes a substrate (9, 10), which can be a semiconductor substrate…”) below the array of NAND memory cells along the thickness direction, and a second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) comprising a plurality of second bonding contacts (144A/144B in figure 15A of CHOWDHURY); and 
a bonding interface between the first bonding layer (layer where 788 resides in figure 15A, [0134] of CHOWDHURY, “…logic-side bonding pads 788 of the logic die 700…”) and the second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”), wherein: 
the first bonding contacts (788 in figure 15A of CHOWDHURY) are in contact with the second bonding contacts (144A/144B in figure 15A of CHOWDHURY) at the bonding interface,Atty. Dkt. No. 10018-01-0059-US-3 -Weihua CHENGReply to Office Action of February 17, 2022Application No. 16/565,479 the first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128], “…a logic die 700…”) is above the second semiconductor structure (900 in figure 15A of CHOWDHURY, or 100 in figure 15 of Fukuzumi) along the thickness direction, (711/712 in figure 15A of CHOWDHURY, [0133] of CHOWDHURY, “…Laterally-insulated through-substrate via structures (711, 712) can be formed through the logic-die substrate 708 to provide electrical contact…”) penetrates penetrate the semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY) to electrically connect the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] or input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A of CHOWDHURY) and the array of NAND memory cells (memory cells in memory die 900 in figure 15A of CHOWDHURY) to an external circuit (circuit who can issue “external command” as indicated in [0037] of CHOWDHURY, “…A die is the smallest unit that can independently execute external commands or report status…”) through the first bonding contacts (788 in figure 15A) of the first bonding layer, the second bonding contacts (144A/144B in figure 15A) of the second bonding layer, and the contact pads (716 in figure 15A) of the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A of CHOWDHURY).
But CHOWDHURY does not provide detail layout of logic die. In particular, CHOWDHURY does not teach logic die comprising:
a Flash memory controller comprises a first portion of the plurality of transistors of the device layer, and a peripheral circuit comprises a second portion of the plurality of transistors, 
the Flash memory controller is configured to generate one or more control signals to manage data of an array of NAND memory cells, and the peripheral circuit comprises a driver and a page buffer, the one or more control signals comprising operations of logical-to- physical address conversion with respect to the data of the array of NAND memory cells, and 
the peripheral circuit is electrically connected with the Flash memory controller through the first interconnect layer (layer providing electrical connection between 788 and 710 in figure 15A of CHOWDHURY, or providing connection between transistors in 710 in figure 15A of CHOWDHURY) and configured to receive the one or more control signals from the Flash memory controller; 
the external circuit being configured to send instructions, for performing at least one of read, write, or erase operation on the array of NAND memory cells, to the Flash memory controller, and the Flash memory controller being configured to generate the one or more control signals based on the instructions, the Flash memory controller comprises a first path that electrically connects with, through the first and second bonding contacts, the array of NAND memory cells directly without passing through the peripheral circuit, and the Flash memory controller comprises a second path that electrically connects with, through the peripheral circuit and the first and second bonding contacts, the array of NAND memory cells, the Flash memory controller electrically connecting the array of NAND memory cells and the peripheral circuit to the external circuit through the pad-out interconnect layer.  
However, FUKUZUMI teaches a face-to-face bonded assembly of logic die and memory die. FUKUZUMI further teaches in figure 19 the detail layout of logic die. FUKUZUMI teaches a Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first portion of the plurality of transistors of the device layer, and a peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a second portion of the plurality of transistors, 
the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) is configured to generate one or more control signals (signals output from 211 and 216/217 in figure 15 of Fukuzumi, figure 15 teaches control logic 211 receive CLE/ALE/RE/BRE/RY signals from external and send signals to control circuit 215 for operations, [0147] of Fukuzumi, “…logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0, a write enable signal BWE-0, and read enable signals RE-0 and BRE-0. The logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”) to manage data of an array of NAND memory cells, and the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a driver (circuits responsible for applying voltages to WL or bitlines in figure 15 of Fukuzumi) and a page buffer (221 in figure 15 of Fukuzumi), the one or more control signals comprising operations of logical-to- physical address conversion with respect to the data of the array of NAND memory cells (402 in figure 19 of Fukuzumi), and 
the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) is electrically connected with the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) through the first interconnect layer (layer providing electrical connection between 788 and 710 in figure 15A of CHOWDHURY, or providing connection between transistors in 710 in figure 15A of CHOWDHURY) and configured to receive the one or more control signals from the Flash memory controller (215 receive signals from 211 in figure 15 of Fukuzumi); 
the external circuit (circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”), being configured to send instructions, for performing at least one of read, write, or erase operation on the array of NAND memory cells, to the Flash memory controller ([0143] of Fukuzumi), and the Flash memory controller being configured to generate the one or more control signals based on the instructions ([0147] of Fukuzumi, “…logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”), the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first path that electrically connects with, through the first and second bonding contacts, the array of NAND memory cells directly without passing through the peripheral circuit (217 connect directly to memory chip in figure 15 of Fukuzumi, or NAND back-end interface in figure 19 of Fukuzumi will connect to memory chip directly), and the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A of CHOWDHURY, or 402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a second path that electrically connects with, through the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi, 215/sense amplifier receive signals from 211 in figure 15 of Fukuzumi) and the first and second bonding contacts, the array of NAND memory cells, the Flash memory controller electrically connecting the array of NAND memory cells and the peripheral circuit to the external circuit (circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) through the pad-out interconnect layer.  
CHOWDHURY and Fukuzumi are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of CHOWDHURY and Fukuzumi before him, with reasonable expectation of success, to modify the bonded chip device of CHOWDHURY to include detail logic chip layout scheme of Fukuzumi such that a Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first portion of the plurality of transistors of the device layer, and a peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a second portion of the plurality of transistors, 
the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) is configured to generate one or more control signals (signals output from 211 and 216/217 in figure 15 of Fukuzumi, figure 15 teaches control logic 211 receive CLE/ALE/RE/BRE/RY signals from external and send signals to control circuit 215 for operations, [0147] of Fukuzumi, “…logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0, a write enable signal BWE-0, and read enable signals RE-0 and BRE-0. The logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”) to manage data of an array of NAND memory cells, and the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a driver (circuits responsible for applying voltages to WL or bitlines in figure 15 of Fukuzumi) and a page buffer (221 in figure 15 of Fukuzumi), the one or more control signals comprising operations of logical-to- physical address conversion with respect to the data of the array of NAND memory cells (402 in figure 19 of Fukuzumi), and 
the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) is electrically connected with the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) through the first interconnect layer and configured to receive the one or more control signals from the Flash memory controller (215 receive signals from 211 in figure 15 of Fukuzumi); 
the external circuit (circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”), being configured to send instructions, for performing at least one of read, write, or erase operation on the array of NAND memory cells, to the Flash memory controller ([0143] of Fukuzumi), and the Flash memory controller being configured to generate the one or more control signals based on the instructions ([0147] of Fukuzumi, “…logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”), the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first path that electrically connects with, through the first and second bonding contacts, the array of NAND memory cells directly without passing through the peripheral circuit (217 connect directly to memory chip in figure 15 of Fukuzumi, or NAND back-end interface in figure 19 of Fukuzumi will connect to memory chip directly), and the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a second path that electrically connects with, through the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi, 215/sense amplifier receive signals from 211 in figure 15 of Fukuzumi) and the first and second bonding contacts, the array of NAND memory cells, the Flash memory controller electrically connecting the array of NAND memory cells and the peripheral circuit to the external circuit (circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) through the pad-out interconnect layer, in order to have a working device.

Regarding claim 5, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the second semiconductor structure (900 in figure 15A of CHOWDHURY) comprises: a memory stack (“memory stack” indicated in abstract of CHOWDHURY, “…memory stack structures extending through the alternating stack source regions located on, or in, the substrate…”) above the substrate (9 in figure 15A of CHOWDHURY, [0059] of CHOWDHURY, “…substrate semiconductor layer 9 and the semiconductor material layer 10 collectively constitutes a substrate (9, 10), which can be a semiconductor substrate…”); an array of three-dimensional (3D) NAND memory strings ([0033] of CHOWDHURY, “…each vertical NAND string in the three-dimensional memory device…”) extending vertically through the memory stack (figure 15A of CHOWDHURY); and the second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) above the memory stack and the array of 3D NAND memory strings.  

Regarding claim 6, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, but does not teach wherein the second semiconductor structure comprises: a substrate; an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer above the array of 2D NAND memory cells.  
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity compared to a 2D planar NAND flash arrangement. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 of CHOWDHURY with a 2D planar NAND layout, such that an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) above the array of 2D NAND memory cells as an equivalent memory storage device common and well known in the art.

Regarding claim 8, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…a logic die 700…”, or 200 in figure 15 of Fukuzumi) comprises a first interconnect layer (layer where 782/784/786 reside in figure 15A of CHOWDHURY, [0132] of CHOWDHURY, “…The logic-chip metal interconnect structures 780 can include various device contact via structures 782 (e.g., source and drain electrodes which contact the respective source and drain nodes of the device or gate electrode contacts), interconnect-level metal line structures 784, interconnect-level metal via structures 786, and logic-side bonding pads 788…”) vertically between the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134], “…logic-side bonding pads 788 of the logic die 700…”) and the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A of CHOWDHURY, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] or input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A of CHOWDHURY, or 402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi), and the second semiconductor structure (900 in figure 15A of CHOWDHURY, or array chip 100 in figure 15 of Fukuzumi) comprises a second interconnect layer (layer where 134/136 resides in figure 15A of CHOWDHURY, [0123] of CHOWDHURY, “…second via structures (134, 136). The second via structures (134, 136) can include second source-connection via structures 134 that are formed on a respective one of the first source-connection line structures 124, second word-line-connection via structures 136…”) vertically between the second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) and the array of NAND memory cells.  

Regarding claim 9, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 8, wherein the Flash memory controller (circuits in 710 of CHOWDHURY responsible for controlling the operation of memory in figure 15A, or 402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) is electrically connected to the array of NAND memory cells through the first (layer where 782/784/786 reside in figure 15A of CHOWDHURY) and second interconnect layers (layer where 134/136 resides in figure 15A of CHOWDHURY, [0123] of CHOWDHURY). 

Regarding claim 10, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 8, wherein the peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] of CHOWDHURY, or 401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi] and relevant transistors located in 710 in figure 15A of CHOWDHURY) is electrically connected to the array of NAND memory cells through the first (layer where 782/784/786 reside in figure 15A of CHOWDHURY) and second interconnect layers (layer where 134/136 resides in figure 15A of CHOWDHURY, [0123] of CHOWDHURY).

Regarding claim 11, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the Flash memory controller (circuits in 710 of CHOWDHURY responsible for controlling the operation of memory in figure 15A, or 402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).  

Regarding claim 12, the combination of CHOWDHURY and Fukuzumi teaches the memory device of claim 11, wherein the ECC module ([0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC)…”) is configured to process an ECC; and the management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi) is configured to manage at least one of bad-block management, garbage collection, the logical-to-physical address conversion, or wear leveling.  

Regarding independent claim 19, the combination of CHOWDHURY and FUKUZUMI teaches a method for operating a memory device (figure 15A of CHOWDHURY, or figure 15 of Fukuzumi) comprising a Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) having a first portion of a plurality of transistors of a device layer (710 in figure 15A of CHOWDHURY, [0128], “…various semiconductor devices 710…”), a peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) having a second portion of the plurality of transistors of the device layer, and an array of NAND memory cells (array in 900 in figure 15 of CHOWDHURY) in a same bonded chip, wherein: 
the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) is configured to generate one or more control signals (signals output from 211 and 216/217 in figure 15 of Fukuzumi, figure 15 teaches control logic 211 receive CLE/ALE/RE/BRE/RY signals from external and send signals to control circuit 215 for operations, [0147] of Fukuzumi, “…logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0, a write enable signal BWE-0, and read enable signals RE-0 and BRE-0. The logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”) to manage data of the array of NAND memory cells, and the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a driver (circuits responsible for applying voltages to WL or bitlines in figure 15 of Fukuzumi) and a page buffer (221 in figure 15 of Fukuzumi), the one or more control signals comprising operations of logical-to-physical address conversion with respect to the data of the array of NAND memory cells (402 in figure 19 of Fukuzumi), 
the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) is electrically connected with the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) and configured to receive the one or more control signals from the Flash memory controller (215 receive signals from 211 in figure 15 of Fukuzumi), the memory device further comprises a pad-out interconnect layer (716 and portion of 712/711 in 714 layer in figure 15A of CHOWDHURY) comprising contact pads (716/711/712 in figure 15A of CHOWDHURY), the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first path that electrically connects with the array of NAND memory cells directly without passing through the peripheral circuit (217 connect directly to memory chip in figure 15 of Fukuzumi, or NAND back-end interface in figure 19 of Fukuzumi will connect to memory chip directly), and Atty. Dkt. No. 10018-01-0059-US-8-Weihua CHENG Reply to Office Action of February 17, 2022Application No. 16/565,479 the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a second path that electrically connects with, through the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi, 215/sense amplifier receive signals from 211 in figure 15 of Fukuzumi), the array of NAND memory cells, the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) electrically connecting the array of NAND memory cells and the peripheral circuit with an external circuit (circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) through the pad-out interconnect layer, the method comprising: 
receiving (see command such as CLE/RE received from external host in figure 15 of Fukuzumi),  by the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A of CHOWDHURY, or 402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) through the contact pads (716/711/712 in figure 15A of CHOWDHURY) of the pad-out interconnect layer, an instruction (“external command” in [0037] of CHOWDHURY) from a host processor (“host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”), the host processor sending the instruction, for performing at least one of read, write, or erase operation on the array of NAND memory cells, to the Flash memory controller ([0143] of Fukuzumi), and the Flash memory controller generating the one or more control signals based on the instruction ([0147] of Fukuzumi, “…logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”); 
transmitting, by the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) through the second path (215/sense amplifier receive signals from 211 in figure 15 of Fukuzumi), the one or more control signals (signals for controlling memory operations, e.g., timing signal for applying VREAD to selected WL during a read operation) to the array of NAND memory cells through a plurality of bonding contacts to control operations of the array of NAND memory cells based on the instruction; and
 receiving, by the Flash memory controller, status signals (“report status” in [0037] of CHOWDHURY, or “status information” as indicated in [0162], [0166] of Fukuzumi, “…The status register 212 temporarily holds a status in, for example, the data read operation, the data write operation, and the data erase operation, and notifies the controller of whether the operation has been normally completed…) indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts.

Regarding claim 20, the combination of CHOWDHURY and FUKUZUMI teaches the method of claim 19, further comprising: Atty. Dkt. No. 10018-01-0059-US-7-Weihua CHENG storing data in the array of NAND memory cells (data write operation in [0156] of Fukuzumi); processing, by the Flash memory controller (402 in figure 19 of Fukuzumi), an error correction code (ECC) (ECC in [0174] of Fukuzumi) with respect to the data; and  Atty. Dkt. No. 10018-01-0059-US- 44 - managing, by the Flash memory controller (402 in figure 19 of Fukuzumi), at least one of bad-block management, garbage collection, the logical-to-physical address conversion, or wear leveling with respect to the data (ware leveling & logical-to-physical translation in figure 19 of Fukuzumi).

Regarding claim 22, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the array of NAND memory cells comprises a plurality of floating gate NAND memory strings (figure 15A of CHOWDHURY, [0067] of CHOWDHURY, “…floating gates…”, [0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”), and the semiconductor layer (709 in figure 15A, [0130] of CHOWDHURY) comprising polysilicon([0130] of CHOWDHURY, “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer), at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art…”, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to select polysilicon as the material for the semiconductor layer as an equivalent semiconductor materials common and well known in the art).  

Regarding claim 23, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY) comprises at least one of polysilicon or single-crystal silicon ([0130] of CHOWDHURY, “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer).  
Regarding claim 26, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) electrically connected with the array of NAND memory cells and configured to transmit the one or more control signals (signals for controlling memory operations, e.g., timing signal for applying VREAD to selected WL during a read operation), based on the instructions from the external circuit (“host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) comprising a host processor, to the array of NAND memory cells and receive status signals (“report status” in [0037] of CHOWDHURY, or “status information” as indicated in [0162], [0166] of Fukuzumi, “…The status register 212 temporarily holds a status in, for example, the data read operation, the data write operation, and the data erase operation, and notifies the controller of whether the operation has been normally completed…) from the array of NAND memory cells, the instructions being received by the Flash memory controller from the host processor through the pad-out interconnect layer.  

Regarding claim 28, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the peripheral circuit is configured to surround the Flash memory controller on the device layer (figures 15/17 of Fukuzumi teaches controller 211 receive BCE/RE/RY/BBY, whereas peripheral circuits such as 210 receive DQ signals, figure 17 of Fukuzumi teaches pins receiving RBB/ALE is located near center, whereas DQ pins locate at outside, assuming one would like to put controller circuit near the pins for BCE/RE/RY/BBY and put peripheral circuit such as 210 nears pins for DQ , in order to have more accurate signal determination, the peripheral circuit is configured to surround the Flash memory controller on the device layer).

Claims 13-16, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY), in view of FUKUZUMI PG PUB 20180374864 (hereinafter FUKUZUMI), further in view of Nishida US Patent 10283493 (hereinafter Nishida).

Regarding independent claim 13, the combination of CHOWDHURY and Fukuzumi teaches a method for forming a memory device, comprising: 
forming a first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…a logic die 700…”, or 200 in figure 15 of Fukuzumi) comprising a first substrate (709 in figure 15A of CHOWDHURY), a device layer (710 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…various semiconductor devices 710…”) having a plurality of transistors above (Z-direction in figure 15A of CHOWDHURY, note: this “above” seems to have a different direction compared to other “above” in this claim) the first substrate, a first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134] of CHOWDHURY, “…logic-side bonding pads 788 of the logic die 700…”) comprising a plurality of first bonding contacts (788 in figure 15A of CHOWDHURY), and a first interconnect layer (layer providing electrical connection between 788 and 710 in figure 15A of CHOWDHURY, or providing connection between transistors in 710 in figure 15A of CHOWDHURY, layer where 782/784/786 reside in figure 15A of CHOWDHURY, [0132] of CHOWDHURY, “…The logic-chip metal interconnect structures 780 can include various device contact via structures 782 (e.g., source and drain electrodes which contact the respective source and drain nodes of the device or gate electrode contacts), interconnect-level metal line structures 784, interconnect-level metal via structures 786, and logic-side bonding pads 788…”) between the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY) and the device layer (710 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…various semiconductor devices 710…”), wherein: 
a Flash memory controller (circuits in 710 of CHOWDHURY responsible for controlling the operation of memory in figure 15A, or 402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first portion of the plurality of transistors of the device layer, and a peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A of CHOWDHURY, or 401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a second portion of the plurality of transistors, the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) is configured to generate one or more control signals (signals output from 211 and 216/217 in figure 15 of Fukuzumi, figure 15 teaches control logic 211 receive CLE/ALE/RE/BRE/RY signals from external and send signals to control circuit 215 for operations, [0147] of Fukuzumi, “…logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0, a write enable signal BWE-0, and read enable signals RE-0 and BRE-0. The logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”) to manage data of an array of NAND memory cells, and the peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A of CHOWDHURY, or 401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) comprises a driver (“word line driver”, “bit line driver” indicated in [0129] of CHOWDHURY, or circuits responsible for applying voltages to WL or bitlines in figure 15 of Fukuzumi) and a page buffer (221 in figure 15 of Fukuzumi), the one or more control signals comprising operations of logical- to-physical address conversion with respect to the data of the array of NAND memory cells (402 in figure 19 of Fukuzumi), and 
the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi) is electrically connected with the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) through the first interconnect layer and configured to receive the one or more control signals from the Flash memory controller; 
forming a second semiconductor structure (900 in figure 15A of CHOWDHURY, or 100 in figure 15 of Fukuzumi) comprising a second substrate (9 in figure 15A of CHOWDHURY, [0059] of CHOWDHURY, “…substrate semiconductor layer 9 and the semiconductor material layer 10 collectively constitutes a substrate (9, 10), which can be a semiconductor substrate…”), the array of NAND memory cells above (Z-direction in figure 15A of CHOWDHURY, “above” has been interpreted as relative term) the second substrate (9 in figure 15A of CHOWDHURY),  and a second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) comprising a plurality of second bonding contacts (144A/144B in figure 15A of CHOWDHURY); 
bonding the first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…a logic die 700…”, or 200 in figure 15 of Fukuzumi) and the second semiconductor structure in a face- to-face manner (figure 15A of CHOWDHURY), such that the first bonding contacts (788 in figure 15A of CHOWDHURY) are in contact with the second bonding contacts (144A/144B in figure 15A of CHOWDHURY) at a bonding interface, and the first semiconductor structure (700 in figure 15A of CHOWDHURY) is above (“above” has been interpreted as relative term) the second semiconductor structure (900 in figure 15A of CHOWDHURY) along a thickness direction; 
forming a pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY), the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A of CHOWDHURY) comprising contact pads (716 in figure 15A of CHOWDHURY), 
wherein: one or more contacts (711/712 in figure 15A of CHOWDHURY, [0133], “…Laterally-insulated through-substrate via structures (711, 712) can be formed through the logic-die substrate 708 to provide electrical contact…”) penetrate the semiconductor layer (709 in figure 15A, [0130]) to electrically connect the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A of CHOWDHURY) and the array of NAND memory cells to an external circuit (circuit who can issue “external command” as indicated in [0037] of CHOWDHURY, “…A die is the smallest unit that can independently execute external commands or report status…”, or circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, or “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) through the first bonding contacts (788 in figure 15A of CHOWDHURY) of the first bonding layer, the second bonding contacts (144A/144B in figure 15A of CHOWDHURY) of the second bonding layer, and the contact pads (716 in figure 15A of CHOWDHURY) of the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A of CHOWDHURY).  
the external circuit (circuit who can issue “external command” as indicated in [0037] of CHOWDHURY, “…A die is the smallest unit that can independently execute external commands or report status…”, or circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, or “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) being configured to send instructions, for performing at least one of read, write, or erase operation on the array of NAND memory cells , to the Flash memory controller ([0143] of Fukuzumi), and the Flash memory controller being configured to generate the one or more control signals based on the instructions ([0147] of Fukuzumi, “…logic control circuit 211 controls the I/O control circuit 210 and the control circuit 215 in response to the received signals…”), the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a first path that electrically connects with, through the first and second bonding contacts, the array of NAND memory cells directly without passing through the peripheral circuit (217 connect directly to memory chip in figure 15 of Fukuzumi, or NAND back-end interface in figure 19 of Fukuzumi will connect to memory chip directly), and the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a second path that electrically connects with, through the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi, 215/sense amplifier receive signals from 211 in figure 15 of Fukuzumi) and the first and second bonding contacts, the array of NAND memory cells, the Flash memory controller electrically connecting the array of NAND memory cells and the peripheral circuit to the external circuit (circuit responsible for sending DQ0-DQS/BCE-0/CLE to circuit chip 200 in figure 15 of Fukuzumi, “controller” or “host” indicated in [0143] of Fukuzumi, “…semiconductor memory device 300 of the embodiment is connected to a controller (not illustrated in FIG. 15). The controller receives instructions such as data write, data read, and data erase operation from a host device (not illustrated)…”) through the pad-out interconnect layer.  
But CHOWDHURY does not teach
thinning the first substrate (709 in figure 15A of CHOWDHURY) to form a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY) above the device layer (710 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY) and the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134] of CHOWDHURY, “…logic-side bonding pads 788 of the logic die 700…”) after the bonding. 
However, thinning substrate for a face-to-face bonded assembly is known in the field. For example, Nishida teaches in figure 30 a face –to-face bonding between a logic die 2000 (para (151), “…the backside of the logic die 2000 can be optionally thinned…”) and memory die 1000/1000’ (para(150), “…three-dimensional memory device including a three-dimensional array of memory elements can be provided in a memory and logic die 1000 or in a memory-only die 1000′…”). Nishida further teaches in figure 30E that substrate of logic chip or memory chip can be thinned (para (195), “…FIG. 30E, one or both of the first die …and the second die … can be thinned as needed…”). The advantage of doing so is to reduce stress over wafer assembly, provide a working device and improve device performance. 
CHOWDHURY, Fukuzumi and Nishida are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of CHOWDHURY, Fukuzumi and Nishida before him, with reasonable expectation of success, to modify the bonded chip device of CHOWDHURY to include detail logic chip layout scheme of Fukuzumi, to further include thinning substrate scheme of Nishida, such that the method for forming a memory device, comprising thinning (substrate for logic chip 2000 is thinned down as taught by Nishida in figure 30E of Nishida) the first substrate (709 in figure 15A of CHOWDHURY) to form a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY) above the device layer (710 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY) and the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134] of CHOWDHURY, “…logic-side bonding pads 788 of the logic die 700…”) after the bonding, in order to improve device performance.

Regarding claim 14, the combination of CHOWDHURY, FUKUZUMI and Nishida teaches the method of claim 13, wherein forming the first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…a logic die 700…”, or 200 in figure 15 of Fukuzumi) comprises: 
forming the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi, controller transistors located in layer 710 in figure 15 of CHOWDHURY) and the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi, peripheral circuit transistors located in layer 710 in figure 15 of CHOWDHURY) above the first substrate (709 in figure 15A of CHOWDHURY); 
forming the first interconnect layer (layer providing electrical connection between 788 and 710 in figure 15A of CHOWDHURY, or providing connection between transistors in 710 in figure 15A of CHOWDHURY, layer where 782/784/786 reside in figure 15A of CHOWDHURY, [0132] of CHOWDHURY) above the Flash memory controller and the peripheral circuit (401 in figure 19 of Fukuzumi, 210/212/215/222/221/220 in figure 15 of Fukuzumi); and 
forming the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134], “…logic-side bonding pads 788 of the logic die 700…”) above the first interconnect layer (layer where 782/784/786 reside in figure 15A, [0132] of CHOWDHURY).  

Regarding claim 15, the combination of CHOWDHURY, Fukuzumi and Nishida teaches the method of claim 13, wherein forming the second semiconductor structure (900 in figure 15A of CHOWDHURY) comprises: 
forming a memory stack above the second substrate (9 in figure 15A, [0059] of CHOWDHURY); 
forming an array of three-dimensional (3D) NAND memory strings extending vertically through the memory stack (figure 15A of CHOWDHURY); 
forming a second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY) above the array of 3D NAND memory strings; and 
forming the second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) above the second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY).  

Regarding claim 16, the combination of CHOWDHURY, Fukuzumi and Nishida teaches the method of claim 13, wherein forming the second semiconductor structure comprises: 
forming the second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) above the second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY).  
but the combination of CHOWDHURY, Fukuzumi and Nishida does not teach
  forming an array of two-dimensional (2D) NAND memory cells on the second substrate; 
forming a second interconnect layer (layer where 134/136 resides in figure 15A of CHOWDHURY, [0123] of CHOWDHURY) above the array of 2D NAND memory cells.
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity compared to a 2D planar NAND flash arrangement. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) above the array of 2D NAND memory cells as an equivalent memory storage device common and well known in the art.
  
Regarding claim 24, the combination of CHOWDHURY, Fukuzumi and Nishida teaches the method of claim 13, wherein: forming the array of NAND memory cells comprises forming a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”).

Regarding claim 25, the combination of CHOWDHURY, Fukuzumi and Nishida teaches the method of claim 13, wherein the Flash memory controller (402 in figure 19 of Fukuzumi, 211/216/217 in figure 15 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells, a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi),  and an error correction code (ECC) module(circuit for ECC in figure 19 of Fukuzumi).  

Response To Arguments
Applicant's arguments/amendment filed 5/13/2022 have been fully considered, a new ground(s) of rejection is raised due to  amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824